Considered and decided by the court without oral argument.
Per Curiam.
Defendant was found guilty by a district court jury of a charge of attempted burglary with a tool, Minn. St. 609.17 and 609.58, and was sentenced by the trial court to a maximum indeterminate term of 10 years’ imprisonment. On this appeal from judgment of conviction defendant contends that there was insufficient evidence of his guilt to justify the verdict, that the trial court erred in admitting certain evidence and in making certain instructions, that the prosecutor committed misconduct, and that defense counsel did not represent him adequately. No useful purpose would be served by our discussing these issues in detail. Suffice it to say, we have carefully considered all of these issues and find they are without merit.
Affirmed.